Citation Nr: 0527699	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-04 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to special monthly compensation based on loss of 
use of a foot.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel





INTRODUCTION

The veteran served on active duty from September 1999 to June 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the RO.  

The Board remanded this case back to the RO in March 2004, at 
which time it also granted separate 40 percent ratings for 
the service-connected left and right foot drop.  



FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.  

2.  The veteran's service-connected disability picture is not 
shown to have resulted in the loss of use of either foot.  



CONCLUSION OF LAW

The criteria for the assignment of special monthly 
compensation based on loss of use of either foot have not 
been met.  38 U.S.C.A. §§ 1114, 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.350 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VCAA and implementing regulations apply to 
the case at hand, and the requirements therein appear to have 
been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claim.  There is no indication 
from the record of additional medical treatment for which the 
RO has not obtained, or made sufficient efforts to obtain, 
corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a June 2004 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Here, the noted "duty to assist" letter was issued 
subsequent to the appealed rating decision.  However, as 
indicated, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Under 38 U.S.C.A. § 1114 and 38 C.F.R. § 3.350, disability 
compensation may be paid at special rates when certain 
medical criteria are met.  The level of special monthly 
compensation provided under 38 U.S.C.A. § 1114(k) is payable 
for anatomical loss or loss of use of one foot, one or more 
creative organs, or both buttocks; blindness in one eye; the 
inability to communicate by speech due to organic aphonia; or 
deafness in both ears.  

Additionally, the level of special monthly compensation 
provided under 38 U.S.C.A. § 1114(l) is payable for 
anatomical loss or loss of use of both feet, or one hand and 
one foot; blindness in both eyes with visual acuity of 5/200 
or less; or being permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  38 C.F.R. 
3.350(b).  

"Loss of use of a hand or a foot" will be held to exist 
when no effective function remains, other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee, with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, with attention to 
whether the acts of balance or propulsion could be 
accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. § 3.350(a)(2)(i).  

In this case, the Board has reviewed the evidence of record, 
but there is no competent evidence to establish that the 
veteran is experiencing the loss of use of either foot due to 
his service-connected disability.  

As noted above, service connection is in effect for left and 
right foot drop, with separate 40 percent evaluations 
assigned for each foot.  

The October 2001 VA examination revealed that the veteran 
could invert and evert his right foot against resistance but 
could only evert, and not invert, his left foot against 
resistance.  

Subsequent VA treatment records, dated from May to December 
of 2002, confirmed continued foot pain and weakness.  The 
veteran was notified of the risks of falling in October 2002 
but was not described as having loss of use of either foot at 
that time.  

In accordance with the Board's March 2004 remand, the veteran 
was afforded a further VA examination in July 2004.  This 
examination revealed that he used bilateral ankle braces and, 
with these braces ambulated "quite normally."  Foot 
dorsiflexion was limited to 15 to 20 degrees, but plantar 
flexion was to 40 degrees.

A normal sensory response was noted.  Walking barefoot 
without braces was accomplished with a "slight prance," 
with no instability noted with either barefoot walking or 
walking with braces.  Propulsion and balance were adequate.  

The veteran ambulated "adequately and competently and in a 
manner far better than would be accomplished by an amputation 
stump with prosthesis."  As such, the examiner found that 
the veteran's impairment did not interfere with activities of 
daily living, although some physical activities, such as 
climbing ladders or being exposed to unprotected heights, 
would be "inappropriate."  

The diagnosis was that of bilateral foot drop, very well 
compensated with the use of ankle braces.  

Overall, the evidence in this case demonstrates that the 
veteran has functional limitations due to bilateral foot 
drop, but these limitations are addressed to a substantial 
degree by the use of ankle braces.  

Moreover, the veteran's motion of the feet, his normal 
sensory response, and his ability to walk barefoot with a 
"slight prance" all conclusively demonstrate that he 
retains the use of both feet, in view of the definition of 
"loss of use" under 38 C.F.R. § 3.350(a)(2)(i).  

This evidence does not meet the criteria for special monthly 
compensation under 38 U.S.C.A. § 1114(k) or (l), and the 
preponderance of the evidence is thus against the veteran's 
claim of entitlement to special monthly compensation, based 
on the loss of use of a foot under 38 C.F.R. § 3.350.  As 
such, this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Special monthly compensation based on loss of use of either 
foot is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


